Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on January 4th, 2021, claims 1, 3, 8, 9, 11-16, 23, 24, 30-36, 40, 41, 45  and 48 have been amended, claims 4, 5, 7, 17-19, 22, 25-27, 29, 38, 39, 42-44, 46 and 47 have been cancelled and no new claim has been added.  Therefore, claims 1-3, 6, 8-16, 20, 21, 23, 24, 28, 30-37, 40, 41, 45, 48, and 49 are pending for examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 23 and 41 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Roosenboom et al. (US 20140163406 A1).
In regards to claim 1, Roosenboom teaches a method for determining calving information about a moment at which a cow is going to calve, characterized in that use is made of a sensor and a signal processing unit which is configured to process signals obtained with the sensor (Paragraphs 8, 21).  Furthermore, Roosenboom teaches heartbeat of the cow being measured by sensors ; wherein the signal 
In regards to claim 2, Roosenboom teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33).
In regards to claim 23, Roosenboom teaches a method for determining calving information about a moment at which a cow is going to calve, characterized in that use is made of a sensor and a signal processing unit which is configured to process signals obtained with the sensor (Paragraphs 8, 21).  Furthermore, Roosenboom teaches heartbeat of the cow being measured by sensors ; wherein the signal processing unit may recognize an increased heartbeat to at least one predetermined criterion on the basis of the signals obtained , and if the increased heartbeat is recognized by the processing unit,  to which an alarm signal which comprises the calving information (Paragraphs 31-38).
In regards to claim 41, Roosenboom teaches the sensor is configured to communicate wirelessly with the signal processing unit (Paragraph 106).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 24, 28, 35, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Berckmans et al. (US 20090312998 A1).
In regards to claim 3, Roosenboom fails to teach the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a first increment.  Berckmans on the other hands teaches first predetermined value is equal to an average heartbeat of the cow over a 
In regards to claim 6, Roosenboom modified teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.
In regards to claim 24, Roosenboom teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33). Roosenboom fails to teach the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a first increment.  Berckmans on the other hands teaches first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a first increment (Paragraphs 277, 356).   Berckman teaches the monitoring and concentration of a groups of animals such as cows, chickens etc and input into processing unit (Paragraphs 69, 134).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom’s teaching in order to accurately track the vital statistics of an animal as a safety precaution means.
In regards to claim 28, Roosenboom teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33). Though Roosenboom does not disclose multiple threshold settings for trigger an alarm, one of ordinary skill in the art during the filing date of the said invention may use Roosenboom’s teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, to further use the same concept to set multiple tiers of thresholds to trigger the said alarm signal accordingly, to indicate the severity of the alert based on the set threshold.
Roosenboom fails to teach the first predetermined value is equal to an average heartbeat of the cow over a predetermined period in the past plus a second increment.  Berckman teaches multiple 
In regards to claim 35, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 37, Roosenboom fails to teach the ending of the signal to their mobile phone.   Berckman teaches a signal automatically being delivered to personnel/farmer via electronic device (Paragraph 106).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom’s teaching in order to effectively inform the rightful personnel accordingly.
In regards to claim 40, Roosenboom fails to teach the sensor being a microphone or a video.  Berckman teaches the characterized sensor being a microphone or a video camera (Paragraphs 237, 429). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom’s teaching in order to effectively record the data needed accordingly.

Claim 12, 14, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Gommesen et al. (US 20120283526 A1).
In regards to claim 12, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33).  However Roosenboom fails to explicitly teach a third alarm signal being generated as after exceeding a first predetermined threshold and falling below the value again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the The summed value may then be compared with one or more threshold values, where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.
In regards to claim 14, Roosenboom fails to teach the signal processing unit a fourth alarm signal is generated when a third period which begins at the moment that the heart beat has risen substantially by more than a predetermined percentage of an instantaneous heartbeat of the animal such as 10%, 20% or 30%, and it is not detected that the heartbeat has fallen again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal (accounting for the several different periods of monitoring) and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values (accounting for the heart rate continuing to rise without falling below the given thresholds; be it any set or varying percentage), where each level indicates whether the value of the epilepsy An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels(accounting for different alarms including a fourth alarm signal) (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.
In regards to claim 33, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33).  However Roosenboom fails to explicitly teach a third alarm signal being generated as after exceeding a first predetermined threshold and falling below the value again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values, where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom’s teaching in order to better detect any 
In regards to claim 34, Roosenboom fails to teach the signal processing unit a fourth alarm signal is generated when a third period which begins at the moment that the heart beat has risen substantially by more than a predetermined percentage of an instantaneous heartbeat of the animal such as 10%, 20% or 30%, and it is not detected that the heartbeat has fallen again.  Gommesen on the other hand teaches a sensor unit that measures the heart rate continuously of an animal (accounting for the several different periods of monitoring) and is connected to a processor unit. The processor unit comprises a verification unit, which stores those measurements that comprise verifiable heartbeats or heart rates in a database. An analysis unit in the processor analyzes the verified measurements to determine whether a preictal phase is present or not. The processor comprises a summation unit, which continuously determines the value of an indication signal on the basis of the signal from the analysis unit, the summation unit may sum the value of the present preictal signal with the value of at least one or more of the previous preictal signals. The summed value may then be compared with one or more threshold values (accounting for the heart rate continuing to rise without falling below the given thresholds; be it any set or varying percentage), where each level indicates whether the value of the epilepsy signal is to be increased or reduced by a predetermined value or remain unchanged.  The value of the indication signal may be determined on the basis of at least two values of the signal from the analysis unit. An alarm unit connected to the processor unit generates one or more alarms, if the indication signal exceeds one or more alarm levels(accounting for different alarms including a fourth alarm signal) (Abstract; Paragraph 57), this is indicative of multiple established thresholds that may trigger multiple different alarm signals, depending on the threshold that is met.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gommesen’s teaching with Roosenboom’s teaching in order to better detect any abnormal conditions within the animal and further acknowledge the severity of the condition as potential false alarms.


Claims 8-11, 13, 15, 16, 30, 32, 45, 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) in view of Tahar et al. (US 20070088194 A1).
In regards to claim 8, Roosenboom teaches the aid of the signal processing unit a first alarm signal is generated when the heartbeat is greater than the first predetermined value (Paragraph 33).Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration.  Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom’s teaching in order to effectively notify the appropriate personnel about events relating to calving.
In regards to claim 9, Roosenboom modified teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  Furthermore, Roosenboom modified via on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel.
In regards to claim 10, Roosenboom modified via Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, 
In regards to claim 11, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 13, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 15, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 16, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
In regards to claim 30, Roosenboom teaches the aid of the signal processing unit a first alarm signal is generated when the heartbeat is greater than the first predetermined value (Paragraph 33). Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration.  Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of 
In regards to claim 32, Roosenboom modified teaches thresholds to which if the heartbeat of the cow rises or falls below will in turn trigger alarm signals to the appropriate personnel accordingly (Paragraph 33), and further enable the use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration. Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom’s teaching in order to effectively notify the appropriate personnel about events relating to calving
In regards to claim 45, Roosenboom fails to teach the sensor housing being a tag attached to the animal.  Hank on the other hand teaches the housing is implemented as a tag such as a smart tag worn by the animal than may be configured to communicate wirelessly with the signal processing unit (Paragraph 47).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hanks’s teaching with Roosenboom’s teaching in order to effectively track the reading of the said animal accordingly.
In regards to claim 48, Roosenboom fails to teach the sensor within the animal propagating a light within the animal.  Hanks teaches the sensor(s) that the sensor comprise a unit/ light source to send light to the tissue of the animal and an optical sensor that may receive the light form the tissue , wherein the 
In regards to claim 49, Roosenboom modified via Hank teaches the ear stud capable of being attached to the ears of the animal to which each tag on the ear stud may communicate wirelessly (Paragraph 47; Figure 1 (102)).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) and Tahar et al. (US 2007008194 A1).as applied to claim 8, 30 above, and further in view of Hanks et al (US 20180333244 A1)
In regards to claim 36, Roosenboom modified fails to teach the animal being separated automatically when the first alarm is triggered.  Hanks teaches the animal is separated during calving to which various alerts may be delivered to personnel relating to calving readings (Paragraph 9).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hanks teaching with Roosenboom’s teaching in order to enable secure monitor of a calving cow.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) and Tahar et al. (US 20070088194 A1) as applied above in claims 8 and 9, in further view of Berckmans et al. (US 20090312998 A1).
In regards to claim 20, Roosenboom fails to teach the period lasting 1-4 days. Berckman teaches and algorithm set to determine a period to last for a given amount of days and may be 3 days (Paragraphs 201, 202).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with Roosenboom’s teaching in order to ensure the right amount time required to avoid false alerts through the readings is taken.
In regards to claim 21, Roosenboom fails to teach the period lasting 1-1140 minutes.  Berckman however, teaches a period lasting 3 minutes (Paragraph 277).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Berckman’s teaching with .

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom et al. (US 20140163406 A1) and Berckmans et al. (US 20090312998 A1) as applied above in claims 28, in further view of Tahar et al. (US 20070088194 A1)
In regards to claim 31, Roosenboom teaches the signal processing unit recognizes the measured heartbeat being greater than a predetermined value (Paragraph 33); using Roosenboom's teaching of using a predetermined threshold to trigger an alarm related to the heartbeat of a cow, one of ordinary skill in the art may use the same concept to set multiple thresholds to trigger a said alarm signal accordingly.  
Furthermore, Roosenboom however fails to teach an alarm signal indicating that the cow is going to clave within a predetermined first period that us a time duration. Tahar on the other hand teaches a user may also control the system parameters such as time of data collection, the ID of the IPUs to be monitored, the number of monitored IPUs and so on. The system may also be programmed to alert the user of outstanding events such as calving alerts (Paragraph 47); by alerting events pertaining to calving, one of ordinary skill in the art may be able to receive alerts related to cow going to calve within a predetermined time duration.  Furthermore, one of ordinary skill in the art may further utilize Tahar’s teaching by repeating the same concept to set multiple thresholds of time durations of calving to trigger different alert signals to the appropriate personnel.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tahar’s teaching with Roosenboom’s teaching in order to effectively notify the appropriate personnel about events relating to calving.


Response to Arguments
As things stand, the independent claim 1 reads as follows, “A method for determining calving information about a moment at which a cow is going to calve and/or a period in which a cow is going to calve, and/or the moment at which the cow has calved, wherein use is made of a sensor and a signal processing unit which is configured to process signals obtained with the sensor, with the aid of the sensor a heartbeat of the cow is measured so that the signals obtained with the sensor comprise information about the measured heartbeat of the animal, with the signal processing unit an increased heartbeat is recognized according to at least one predetermined criterion on the basis of signals obtained with the sensor and, if the increased heartbeat is recognized with the signal processing unit, the signal processing unit generates an alarm signal which comprises said the calving information.”
The applicant argues that Roosenboom et al. fails to disclose a method of determining calving information wherein with the aid of a sensor the heartbeat of a cow is measured. Moreover, Roosenboom et al. fails to teach or even suggest generating an alarm signal which comprises the purpose of the claims, i.e., calving information. The alarm signal is in response to recognizing an increased heartbeat of the cow.
	The examiner respectfully disagrees with the applicant’s arguments.  Roosenboom specifically teaches the system having a predetermined algorithm is arranged to recognize predetermined movements which are associated with calving of the animal (Paragraph 21).    Roosenboom further elaborates the computer and/or the control unit is arranged, on the basis of the electronic information about the detected movements of the animal and on the basis of the electronic information about the measured heartbeat of the animal, to recognize with the aid of an algorithm or filter 98 that the animal is standing still or lying and has a heartbeat that is greater than a predetermined first value and/or has a heartbeat that is lower than a predetermined second value. In particular, with the aid of the algorithm or filter 98 an alert signal can then be generated when it has been recognized that the animal is standing still or lying and has a heartbeat of a frequency that is greater than the first predetermined value and/or is less than the second predetermined value. The animal can then have stress when the heart beat is greater than the first predetermined value, or be ill when the heartbeat is less than the second predetermined value (Paragraph 33).  Roosenboom also teaches the computer and/or the control unit is arranged to generate an alert signal when the computer and/or control unit has recognized a multiplicity of steps of a length that is shorter than the predetermined length. To this end, the computer and/or the control unit may be provided with a second algorithm 62 which detects when, as analysis result A, in succession a number of logic is are detected. This second predetermined algorithm 
 Lastly, Roosenboom confirms the computer and/or the control unit is arranged to recognize on the basis of the electronic information about the measured position of the animal that the animal is in a calving pen and to process the electronic information about the detected movements of the animal with a fifth predetermined filter and/or a fifth predetermined algorithm if it has been recognized that the animal is in the calving pen, wherein the fifth predetermined filter is arranged to pass predetermined movements which are associated with the calving of the animal and/or wherein the fifth predetermined algorithm is arranged to recognize predetermined movements which are associated with the calving of the animal, wherein, for example, the predetermined movement that is associated with calving consists of repeated lying down and getting up again (Claim 15).
Roosenboom also explains, the control unit is arranged to recognize, on the basis of the electronic information about the detected movements of the animal, movements of the animal that are caused by a heartbeat of the animal; wherein, control unit is arranged to recognize on the basis of the electronic information about the detected movements of the animal and on the basis of the electronic information about the measured heartbeat of the animal, respectively, that the animal is standing still or lying and has a heartbeat that is greater than a predetermined first value and/or a heartbeat that is lower than a predetermined second value, and preferably to generate an alert signal when it has been recognized that the animal is standing still or lying and has a heartbeat with a frequency that is greater than the first predetermined value and/or less than the second predetermined value (Claims 28, 29).
	In other words the elements the applicant is arguing against are all elements to which Roosenboom measures and analyzes to determine the animal is indeed calving; including heartbeat in correlation to movement and their impact when determining calving.  As a result the prior art does in fact teach the scope and elements of the claim language and the examiner stands by the rejection on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685